DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 has been considered by the examiner.

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 10/01/2021 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues that new issue related to acquiring the natural vibration of the tester main body using data in which a vibration due to impact of breakage of the test piece appears places the claims in a condition for allowance. Regarding this assertion, please see the non-final rejection below.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Material Tester and Natural Vibration Determination – Noise Elimination Thereof”

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:  the limitation “are acquired in time interval each equivalent to one period of the natural vibration of the tester main body” should read “are acquired in time interval each equivalent to one period of the waveform of the natural vibration of the tester main body”.  Appropriate correction is required.

Claims 10 and 20 are objected to because of the following informalities:  the limitation “in time interval each equivalent to one period of the natural vibration of the tester main body” should read “in time interval each equivalent to one period of the waveform of the natural vibration of the tester main body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6-7, 9-10, 12-13, 15-16 and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
one period of the natural vibration of the tester main body. Additionally, the maximum/minimum amplitude values are acquired before the amplitude of the natural vibration of the tester main body is determined. The examiner suggests applicant reorder the claim limitations similar to the order suggested in the proposed examiner’s amendment to more closely match the actual method order. Further, the limitation “using a data period in which a vibration according to an impact of breakage of a test piece appears in the test data” is unclear if period refers to one cycle of the natural vibration at the time of breakage of the test piece or a time interval after the test piece breaks. For the purpose of examination, the examiner interprets the limitation as “using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data”. Furthermore, the limitation “superimposed on the test data in data of a time period in which there is a state in which the test force is applied to the test subject in the test data” is unclear if the referenced test data in inserted into another data stream at a time when a test force is applied to the test subject or the referenced test data is merely test data which occurs while the test force is applied to the test subject. For the purpose of examination, the examiner interprets the limitation as “superimposed on test data occurring while the test force is applied to the test subject”. The dependent claims are likewise rejected and interpreted.

one period of the natural vibration of the tester main body. Additionally, the maximum/minimum amplitude values are acquired before the amplitude of the natural vibration of the tester main body is determined. The examiner suggests applicant reorder the claim limitations similar to the order suggested in the proposed examiner’s amendment to more closely match the actual operations order. Further, the limitation “using a data period in which a vibration according to an impact of breakage of a test piece appears in the test data” is unclear if period refers to one cycle of the natural vibration at the time of breakage of the test piece or a time interval after the test piece breaks. For the purpose of examination, the examiner interprets the limitation as “using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data”. Furthermore, the limitation “superimposed on test data in data of a time period that is in a state in which the test force is applied to the test subject in the test data” is unclear if the referenced test data in inserted into another data stream at a time when a test force is applied to the test subject or the referenced test data is merely test data which occurs while the test force is applied to the test subject. For the purpose of examination, the examiner interprets the limitation as “superimposed on test data occurring while the test force is applied to the test subject”. The dependent claims are likewise rejected and interpreted.
one period of the natural vibration of the tester main body. Additionally, the maximum/minimum amplitude values are acquired before the amplitude of the natural vibration of the tester main body is determined. The examiner suggests applicant reorder the claim limitations similar to the order suggested in the proposed examiner’s amendment to more closely match the actual method order. Further, the limitation “using a data period in which a vibration according to an impact of breakage of a test piece appears in the test data” is unclear if period refers to one cycle of the natural vibration at the time of breakage of the test piece or a time interval after the test piece breaks. For the purpose of examination, the examiner interprets the limitation as “using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data”. Furthermore, the limitation “superimposed on the test data in data of a time period in which there is a state in which the test force is applied to the test subject in the test data” is unclear if the referenced test data in inserted into another data stream at a time when a test force is applied to the test subject or the referenced test data is merely test data which occurs while the test force is applied to the test subject. For the purpose of examination, the examiner interprets the limitation as “superimposed on test data occurring while the test force is applied to the test subject”. The dependent claims are likewise rejected and interpreted.

one period of the natural vibration of the tester main body. Additionally, the maximum/minimum amplitude values are acquired before the amplitude of the natural vibration of the tester main body is determined. The examiner suggests applicant reorder the claim limitations similar to the order suggested in the proposed examiner’s amendment to more closely match the actual operations order. Further, the limitation “using a data period in which a vibration according to an impact of breakage of a test piece appears in the test data” is unclear if period refers to one cycle of the natural vibration at the time of breakage of the test piece or a time interval after the test piece breaks. For the purpose of examination, the examiner interprets the limitation as “using test data from a time interval occurring after a vibration according to an impact of breakage of a test piece appears in the test data”. Furthermore, the limitation “superimposed on test data in data of a time period that is in a state in which the test force is applied to the test subject in the test data” is unclear if the referenced test data in inserted into another data stream at a time when a test force is applied to the test subject or the referenced test data is merely test data which occurs while the test force is applied to the test subject. For the purpose of examination, the examiner interprets the limitation as “superimposed on test data occurring while the test force is applied to the test subject”. The dependent claims are likewise rejected and interpreted.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 6, 13 and 15 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. 

Claims 4 and 6 are redundant since claim 1 further limits by acquiring a frequency of the natural vibration of the tester main body using test data and the natural vibration frequency calculating process is believed to be inherent to the acquiring process. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Claims 13 and 15 are redundant since claim 10 further limits by acquiring a frequency of the natural vibration of the tester main body using test data and the natural vibration frequency calculating process is believed to be inherent to the acquiring process. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yusuf (US 20160084802) teaches measuring a natural vibration frequency of a plate excited with an impact hammer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856